DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kolak et al (“Kolak”) (US 2015/0222011).  Kolak discloses: 

Re Claim 1: A rugged radome comprising: 
a wall construction comprising a laminate of multiple layers of fabric or tape (Abstract) made of axially-oriented elongated thermoplastic fibers (para 0036), where flat fabric shapes, layup geometry, and final radome thickness are utilized to construct a radome geometry (para 0001, 0002), multiple radio frequencies transparency (para 0007), said radome adapted to withstand impact by blunt objects and ballistic projectiles (Abstract), and resistance to absorb water (para 0002).

Re Claim 2: The rugged radome of claim 1 wherein rugged radome closure is transparent to radio frequency electromagnetic radiation (Abstract) and provides impact and ballistic protected interior space (para 0002 and Abstract).

Re Claim 3: The rugged radome of claim 1 wherein said thermoplastic fibers are comprised of High Density Polyethylene, Ultra High Molecular Weight Polyethylene (para 0006), Polypropylene (para 0006), Aramid or any combination thereof.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.  The Examiner maintains the rejections for the following reasons:
	The Applicant argues on page 4, “…There is no teaching in Kolak with regards to resistance to absorb water…”
	The Examiner respectfully disagrees.  Kolak explains a resistance to water absorption as the radome protects the antenna system from environmental threats (para 0002 “…such as shielding it for example against wind, rain, hail and the like…”).  If the Applicant is arguing that the radome is water proof, that should be claimed if there is sufficient support in the originally filed disclosure.  However, if the radome of Kolak did not have some level of resistance to absorption of water, then it would not protect the antenna device from rain as eventually, the rain would soak through the radome and reach the antenna system protected by the radome.
The Applicant argues on page 4, “…The claims require a laminate of multiple layers, while Kolak teaches a compressed stack of monolayers…”.
	The Examiner respectfully disagrees.  The claim recites a product by process (MPEP 2113).  The claims are limited by the structure implied by the steps and not the manipulations of the recited step where “a laminate of multiple layers” is a process of forming the multiple layers cited by Kolak (Abstract “… The antiballistic core (12) can be a compressed stack of angularly biased unidirectional polyethylene monolayers formed of tapes and/or fibers…”), however, the structure of multiple layers are the same barring any evidence to the contrary.
	The Applicant argues on page 4, “…Kolak requires a stack that is angularly biased, where the claims do not mention that the layers have an angular orientation…”.
“…a stack that is not angularly biased…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Applicant argues on page 4, “…Kolak teaches polyethylene, whereas the claim requires elongated thermoplastic fibers…”.
	The Examiner respectfully disagrees.  It is well known by one of ordinary skill in the art that polyethylene is a thermoplastic (where thermoplastic is the genus, polyethylene is one species of the genus).  Furthermore, as the shape used is a tape and/or fiber, the polyethylene is therefore an elongated thermoplastic (Abstract “…polyethylene monolayers formed of tapes and/or fibers…”).
	The Applicant argues on page 4, “…One of skill in the art would understand that axially oriented fibers are unidirectional, where the single direction is axial.  This is not taught by Kolak…”.
	The Examiner respectfully disagrees.  Kolak discloses a stack of unidirectional fiber layers (Abstract “…a compressed stack of angularly biased unidirectional polyethylene monolayers formed of tapes and/or fibers…”) and with no specific axis defined by the claims, the unidirectional fibers are taken to be axial (further supported by Kolak at para 0028).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
June 5, 2021
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845